Appeal by plaintiff from so much of a judgment of the Supreme Court, Nassau County, dated May 7, 1973, as, awarded $80 per week for the support of the parties’ child and counsel fees in the sum of $1,000. Judgment modified, on the law and the facts, and in the exercise of discretion, by increasing the award for child support to $100 per week, by increasing the award for counsel fees to $1,500 and by adding thereto a provision directing that plaintiff’s attorneys shall return to plaintiff the original $1,500 they received from her. As so modified, judgment affirmed insofar as appealed from, without costs. Plaintiff had paid her attorneys a retainer fee of $1,500. Special Term concluded that a fair and reasonable counsel fee was $2,500 but awarded only $1,000, that being the difference between the court’s evaluation of counsel’s services and. what had already been paid. Having regard to the circumstances and abilities of the parties, we hold that this allowance for counsel should have been fixed at $1,500, with the added provision that plaintiff’s attorneys return that sum to plaintiff when received by them. We are also of the opinion that the award for child support was inadequate to the extent indicated. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.